UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4181



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LAWRENCE KEVIN MCDONALD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00639-RBH-1)


Submitted:   July 1, 2008                 Decided:   July 14, 2008


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pursuant to a plea agreement, Lawrence Kevin McDonald

pled guilty to possession of a firearm in furtherance of a drug

trafficking     crime    (Count     2),    in    violation      of    18    U.S.C.A.

§ 924(c)(1) (West 2000 & Supp. 2008), and possession with intent to

distribute a quantity of cocaine (Count 3), in violation of 21

U.S.C. § 841(a)(1) (2000).          The district court sentenced McDonald

to   twenty-seven     months   of   imprisonment     on     Count     3    and   to    a

consecutive     sixty-month     sentence    on    Count   2,    for   a    total      of

eighty-seven months. McDonald’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that, in his

view,   there   are     no   meritorious    issues    for      appeal.       Counsel

questions whether the district court complied with Fed. R. Crim. P.

11 in accepting McDonald’s guilty plea and whether the district

court erred in sentencing McDonald.             McDonald was informed of his

right to file a pro se supplemental brief but has not done so.                        We

affirm.

           Counsel raises as a potential issue the adequacy of the

plea hearing but concludes that there were no deficiencies in the

district court’s Rule 11 inquiries.               Our careful review of the

record convinces us that the district court fully complied with the

mandates of Rule 11 in accepting McDonald’s guilty plea and ensured

that McDonald entered his plea knowingly and voluntarily and that




                                      - 2 -
the plea was supported by an independent factual basis. See United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

            Counsel next questions whether the district court erred

by refusing to sentence McDonald below the advisory guideline range

established for Count 3.      We review the sentence imposed by the

district court for an abuse of discretion.      Gall v. United States,

128 S. Ct. 586, 597 (2007).     Our review of the record leads us to

conclude that the district court followed the necessary procedural

steps in sentencing McDonald, properly calculating the guidelines

range and considering that recommendation in conjunction with the

factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2008).    See Gall, 128 S. Ct. at 597.         We also find that the

district court meaningfully articulated its refusal to vary from

the guideline range and to sentence McDonald at the bottom of the

range.    See id.; Rita v. United States, 127 S. Ct. 2456, 2462-69

(2007)    (upholding   presumption   of   reasonableness   for     within-

Guidelines sentence).       Thus, we conclude that the sentence is

reasonable.

            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious   issues   and   have   found     none.

Accordingly, we affirm the district court’s judgment.        This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.    If the client requests that a petition be filed, but


                                 - 3 -
counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      - 4 -